Not For Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit

No. 04-2395

                    CLAUDIA ELENA ORREGO-QUIROZ,

                                Petitioner,

                                      v.

                 JOHN ASHCROFT, ATTORNEY GENERAL,

                                Respondent.


              ON PETITION FOR REVIEW OF AN ORDER OF
                 THE BOARD OF IMMIGRATION APPEALS



                                   Before

                        Boudin, Chief Judge,
                     Torruella, Circuit Judge,
                 and Stahl, Senior Circuit Judge.



     William P. Joyce, with whom Joyce & Zerola, P.C. was on brief,
for petitioner.
     Annemarie E. Roll, Attorney, Office of Immigration Litigation,
Civil Division, with whom Peter D. Keisler, Assistant Attorney
General, Civil Division, and Linda S. Wernery, Senior Litigation
Counsel, Office of Immigration Litigation, were on brief, for
respondent.



                              June 30, 2005
          Per   Curiam.   Petitioner       Claudia   Elena   Orrego-Quiroz

("Petitioner") seeks review of a final order of removal issued by

the Board of Immigration Appeals ("BIA"), which affirmed, without

opinion, the decision of the Immigration Judge ("IJ") denying

Petitioner's applications for asylum, withholding of removal, and

protection under the Convention Against Torture ("CAT").1

                              I.    BACKGROUND

          Petitioner, a native and citizen of Columbia, entered the

United States illegally on June 26, 2002.             The Immigration and

Naturalization Service (INS)2 issued a Notice to Appear on June 28,

2002, charging   her   with    removability      pursuant   to   8   U.S.C.   §

1182(a)(6)(A)(i) as an alien present in the United States without

being admitted or paroled.         Petitioner conceded removability, but

sought relief from removal in the form of asylum, withholding of

removal, and withholding of removal under the CAT, on the ground

that she feared persecution on the basis of imputed political

affiliation and membership in a particular social group.




     1
      The United Nations Convention Against Torture and Other Forms
of Cruel, Inhuman or Degrading Treatment or Punishment, Dec. 10,
1984, 1465 U.N.T.S. 85, was implemented in the United States by the
Foreign Affairs Reform and Restructuring Act of 1998, Pub. L. No.
105-277, § 2242, 112 Stat. 2681-822 (codified at 8 U.S.C. § 1231).
     2
      The Homeland Security Act of 2002, Pub. L. No. 107-296, §
471, 116 Stat. 2135, 2205 (codified as amended at 6 U.S.C. §
291(a)), abolished the INS and transferred its duties to the
Department of Homeland Security.

                                     -2-
            Petitioner testified at her hearing before the IJ that

she had fled Colombia because she had suffered persecution, and

feared future persecution, resulting from her affiliation with a

youth organization called Urban Central Communal Action ("Communal

Action Group"), a group that provides poor communities with food,

household items, and educational programs.              Petitioner testified

that in order to carry out their mission, the Communal Action Group

had   to   "pay    the   politicians    for   their   help"   and   that   their

activities were financed by politicians.              She further testified

that although she and the Communal Action Group did not work for

the government, a terrorist group called the Revolutionary Armed

Forces of Colombia ("FARC") believes the Communal Action Members

are helping the Colombian government, and thus targets them for

persecution on the basis of imputed political affiliation.

            The incidents of alleged persecution against Petitioner

in Colombia consist of threatening phone calls and letters, and

three discrete additional incidents.            The first incident involved

FARC members shooting at the Communal Action Group while they were

attempting to carry out one of their charity missions. During this

attack, members of FARC shot at Petitioner and her group and

wounded the father of her son and two others.              The second attack

occurred when she and other members of her group were traveling to

a town when FARC members ordered them out of their cars at

gunpoint,    and    proceeded   to     burn   their   vehicles   with   ignited


                                       -3-
gasoline.     In the last incident, Petitioner claims that a man

threatened her and demanded that she contribute a million pesos to

FARC.    Petitioner left Colombia soon thereafter.    After Petitioner

left Colombia, the owners of the taxi she used to drive were

attacked, with one of the two being killed.       Petitioner claims it

is likely that she was the target of this attack.

            The IJ found that Petitioner did not establish past

persecution, or a well-founded fear of future persecution, because

she was not a credible witness, and, even if Petitioner were

credible, that she had failed to establish a nexus between the

persecution and a protected ground.           The IJ then went on to

conclude that Petitioner also had failed to satisfy her burden for

withholding of removal and protection under the CAT.      Finding that

the IJ's credibility determinations are supported by substantial

evidence, we deny Petitioner's petition for review.3

                           II.   DISCUSSION

            While this case involves judicial review of a decision by

the BIA, when the BIA summarily affirms the opinion of the IJ, we

review the IJ's analysis.    Diab v. Ashcroft, 397 F.3d 35, 39 (1st

Cir. 2005).    The BIA's decision will be upheld if it is "supported

by reasonable, substantial and probative evidence on the record



     3
      We need not decide, and thus express no opinion on, the issue
of whether there is a nexus between the alleged acts of persecution
against Petitioner on one of the five protected grounds that serve
as a basis for asylum.

                                 -4-
considered as a whole."     INS v. Elias-Zacarias, 502 U.S. 478, 481

(1992).    We will overturn a decision of the BIA "only when the

record evidence would compel a reasonable factfinder to make a

contrary determination."     Aguilar-Solis v. INS, 168 F.3d 565, 569

(1st Cir. 1999) (citing Elias-Zacarias, 502 U.S. at 481 & n.1).

A.          Asylum

            In order to establish eligibility for asylum, Petitioner

bears the burden to show that she is a "refugee" under 8 U.S.C. §

1158(b)(1), meaning that she is "unable or unwilling to return to

. . . [Colombia] because of persecution or a well-founded fear of

persecution on account of race, religion, nationality, membership

in a particular social group, or political opinion."     8 U.S.C. §

1101(a)(42)(A).      Petitioner can "meet this burden in one of two

ways:    (1) by demonstrating a well-founded fear of persecution on

account of one of the statutory grounds, or (2) by establishing

past persecution on one of the statutory grounds so as to be

entitled to a presumption of a well-founded fear of persecution."

Mukamusoni v. Ashcroft, 390 F.3d 110, 119 (1st Cir. 2004).

            Here, Petitioner relies primarily upon her affidavit and

her testimony to support her claim for asylum.4   Although an asylum


     4
      Petitioner also provided the IJ with a copy of her brother's
death certificate from 1988 (to corroborate her story that her
brother had been murdered, and that his murder inspired her to join
the Community Action Group, following in her brother's footsteps of
doing something for the greater good), a letter from the Assembly
of Urban Central Communal Action stating, without evidence or
example, that Petitioner had received multiple threats from armed

                                  -5-
applicant's testimony "may be sufficient to sustain the burden of

proof without corroboration," such testimony must be credible.

Settenda v. Ashcroft, 377 F.3d 89, 93 (1st Cir. 2004) (quoting 8

C.F.R. 1208.13(a)) (internal quotation marks omitted).                      The IJ

found Petitioner       not    to   be    a   credible    witness,     stating   that

Petitioner was "evasive and wholly lacking in credibility in

certain crucial parts of her testimony."                 The IJ also found that

her testimony was internally inconsistent and contradicted parts of

the affidavit she submitted in support of her asylum application.

The     IJ   identified      three      particular      inconsistencies:         (1)

discrepancies about her places of residence in Colombia; (2)

inconsistency between her affidavit which states that she last

saw/heard from the father of her child in the hospital after he was

injured in the FARC attack, and her hearing testimony, which stated

that after he was released from the hospital their "relationship

began to deteriorate;" and (3) inconsistency between her affidavit

which    says   that   both   the    husband     and    wife   taxi   owners    were

"brutally massacred" and her testimony, which states that only the

husband was killed, and the wife was merely injured.                     And, even

though the Petitioner attempts to explain away each inconsistency,

looking at all of the inconsistencies as a whole, coupled with the


rebel groups, and several pieces of evidence irrelevant to this
appeal.   The record also includes a U.S. Department of Justice
country condition report for Colombia dated March 31, 2003, which
provides some background information on the guerilla activities of
the FARC.

                                         -6-
IJ's determination that Petitioner was evasive in her responses,

the IJ's determination that Petitioner has failed to establish her

eligibility for asylum is well-supported.          Further, the limited

documentary evidence provided by Petitioner does not compel that we

disregard the adverse credibility findings of the IJ.             Petitioner

has failed to meet her burden to establish eligibility for asylum.

B.          Withholding of Removal

            To establish eligibility for withholding of removal,

Petitioner has to prove that, "upon deportation, [s]he [was] more

likely than not to face persecution on account of race, religion,

nationality, membership in a particular social group, or political

opinion."    Salazar v. Ashcroft, 359 F.3d 45, 52 (1st Cir. 2004)

(emphasis in original).      As this is a more stringent standard than

that   required    to   establish   eligibility   for   asylum,    a    burden

Petitioner has failed to meet, Petitioner necessarily fails to meet

her burden to establish eligibility for withholding of removal.

C.          CAT

            Lastly, Petitioner seeks protection under the CAT.              To

seek relief under the CAT, an applicant must "establish that it is

more likely than not that he or she would be tortured if removed to

[Colombia]."      8 C.F.R. § 208.16(c)(2) (emphasis added).            "For an

act to constitute torture it must be:        (1) an act causing severe

physical or mental pain or suffering; (2) intentionally inflicted;

(3) for a proscribed purpose; (4) by or at the instigation of or


                                     -7-
with the consent or acquiescence of a public official who has

custody or physical control of the victim; and (5) not arising from

lawful sanctions."    Elien v. Ashcroft, 364 F.3d 392, 398 (1st Cir.

2004) (quotation omitted).     Petitioner makes no argument to this

Court that she is more like than not to be tortured upon her return

to Colombia, and, fails to even address the requirement that to be

protected under the CAT, any alleged torture must be "with the

consent or acquiescence of a public official who has custody or

physical control of the victim."         Id.; see, e.g., Smilow v.

Southwestern Bell Mobile Sys., Inc., 323 F.3d 32, 43 (1st Cir.

2003) ("Issues raised on appeal in a perfunctory manner (or not at

all) are waived.").

                           III.   CONCLUSION

             For the above-mentioned reasons, the petition for review

is DENIED.




                                  -8-